USDC IN/ND case 3:20-cv-00244-DRL-MGG document 1 filed 03/18/20 page 1 of 5


                 IN THE UNITED STATES DISTRICT COURT
      FOR THE NORTHERN DISTRICT OF INDIANA, SOUTH BEND DIVISION

JOHN B. LARKIN,                       )
                                      )
                Plaintiff             )
                                      )                      No. 3:20-cv-00244
          v.                          )
                                      )
MINNESOTA LIFE INSURANCE              )
COMPANY, a Securian Financial Company )
                                      )
                Defendant             )

                                   NOTICE OF REMOVAL

       Defendant, MINNESOTA LIFE INSURANCE COMPANY (“Minnesota Life”), by its

attorney, Jacqueline J. Herring of Smith von Schleicher & Associates, provides notice of removal

of this action to the United States District Court for the Northern District of Indiana, South Bend

Division, pursuant to 28 U.S.C. §1441 et seq., and respectfully presents to this Court the

following grounds for removal:

       1.      Minnesota Life is the defendant in an action captioned John B. Larkin v.

Minnesota Life Insurance Company, Case No. 46C01-2002-PL-000276, pending in the LaPorte

Circuit/Superior Court, sitting at LaPorte, Indiana. Plaintiff John B. Larkin commenced this

action on February 11, 2020 by filing a Complaint in the LaPorte Circuit/Superior Court, sitting

at LaPorte, Indiana.

       2.      Minnesota Life was served with the Complaint on February 24, 2020. Minnesota

Life’s Notice of Removal is timely pursuant to 28 U.S.C. §1441 and §1446 because it was filed

within 30 days of service. A copy of the Summons and Complaint are attached as Exhibits A

and B. A copy of the Notice of Filing Notice of Removal to be filed with the LaPorte
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 1 filed 03/18/20 page 2 of 5


Circuit/Superior Court, sitting at LaPorte, Indiana is attached as Exhibit C. The Summons and

Complaint constitute all of the process, pleadings and orders served on Minnesota Life.

        3.      This civil action is removable based on federal diversity jurisdiction and federal

question jurisdiction pursuant to 28 U.S.C. §1331, 28 U.S.C. §1332, and 28 U.S.C. §1441.

        4.      The court has federal diversity jurisdiction under 28 U.S.C. §1332. Plaintiff is a

citizen of Indiana. (Ex. B, Compl. ¶ 1). Minnesota Life is organized under the laws of the state

of Minnesota and has its principal place of business in St. Paul, Minnesota. Minnesota Life is

therefore a citizen of Minnesota. Plaintiff seeks payment of life insurance benefits in the amount

of $250,000, plus unspecified damages for “bad faith.” (Ex. B, Compl. ¶¶ 5, 28-34). The

amount in controversy thus exceeds the $75,000 jurisdictional minimum for federal diversity

jurisdiction.

        5.      The court has federal question jurisdiction under 28 U.S.C. §1331 because

Plaintiff asserts a claim for payment of life insurance benefits under an employee welfare benefit

plan governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001 et

seq. (“ERISA”). Life insurance benefits are funded by a group insurance policy (“Group

Policy”) issued by Minnesota Life to Wells Fargo & Company (“Employer”). A copy of the

Group Policy is attached as Exhibit D.

        6.      This action is removable pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1441,

because Plaintiff’s claim for payment of benefits under the Group Policy is governed by and

arises under ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B). Section 502(a)(1)(B) of ERISA

allows a participant or beneficiary to bring a civil action “to recover benefits due to him under

the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to

future benefits under the terms of the plan.”



                                                   2
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 1 filed 03/18/20 page 3 of 5


       7.      Section 502(a)(1)(B) completely preempts the state law claims asserted in the

Complaint. Complete preemption under ERISA §502(a) has such “extraordinary pre-emptive

power” that it converts certain state law claims into ERISA claims, and confers federal

jurisdiction to adjudicate those claims under ERISA. Aetna Health Inc. v. Davila, 542 U.S. 200,

209 (2004) (quoting Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 65-66 (1987)).

“‘[C]auses of action within the scope of the civil enforcement provisions of § 502(a) [are]

removable to federal court.’” Id. (quoting Taylor, 481 U.S. at 66).

       8.      The Group Policy constitutes an ERISA-regulated employee welfare benefit plan

established and maintained by the Employer for the purpose of providing life insurance coverage

to eligible employees of the Employer and their dependents as a benefit of employment. This

case is properly removable based on federal question jurisdiction pursuant to ERISA and the

doctrine of complete preemption:

       (i)     The Employer established and/or maintained the plan as an employee welfare
               benefit plan under ERISA pursuant to 29 U.S.C. §1002(1) and §1002(5) for
               the purpose of providing life insurance coverage to the Employer’s eligible
               employees and their dependents pursuant to the Group Policy issued by
               Minnesota Life. (Ex. D, Group Policy, pgs. 3, 4, 6 of 50).

       (ii)    The Policy constitutes an employee welfare benefit plan within the meaning
               of 29 U.S.C. §1002(1).

       (iii)   Plaintiff asserts a claim for life insurance benefits under the Group Policy and
               is a participant or beneficiary as defined by 29 U.S.C. §1002(7) and (8) in that
               he has asserted a colorable claim to employee welfare plan benefits provided
               under the ERISA-regulated Group Policy that was established, maintained and
               endorsed by the Employer.

       (iv)    Pursuant to 29 U.S.C. §1132(e), the district courts of the United States have
               original jurisdiction over actions brought by participants or beneficiaries to
               recover benefits or other relief under employee welfare benefit plans.

       9.      ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B), provides Plaintiff with

exclusive remedies for recovery of benefits, pursuant to Taylor, 481 U.S. 58 and Pilot Life Ins.


                                                 3
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 1 filed 03/18/20 page 4 of 5


Co. v. Dedeaux, 481 U.S. 41 (1987). Plaintiff’s claim for payment of life insurance benefits

cannot be resolved without interpreting the terms of the Group Policy relating to qualification for

and payment of plan benefits. Plaintiff’s state law claims, therefore, fall within the scope of 29

U.S.C. §1132(a)(1)(B) and are completely preempted and governed by ERISA. See Davila, 542

U.S. at 210.

       10.     Because federal question jurisdiction exists under 28 U.S.C. §1331 based on

ERISA and the doctrine of complete preemption, Minnesota Life is entitled to removal of this

lawsuit from state court to federal court pursuant to 28 U.S.C. §1441. This case is properly

removed from the LaPorte Circuit/Superior Court, sitting at LaPorte, Indiana, to the United

States District Court for the Northern District of Indiana, South Bend Division, based on federal

question jurisdiction.

       11.     This Court has original jurisdiction over this action based on federal diversity

jurisdiction and federal question jurisdiction, and therefore the action is properly removed to this

Court pursuant to 28 U.S.C. §1331, 28 U.S.C. §1332, 28 U.S.C. §1441, and 28 U.S.C. §1446.

       WHEREFORE, Removing Party and Defendant, MINNESOTA LIFE INSURANCE

COMPANY, requests that the above action be removed from the LaPorte Circuit/Superior Court,

sitting at LaPorte, Indiana, to the United States District Court for the Northern District of

Indiana, South Bend Division.

                                               Respectfully submitted,

Jacqueline J. Herring (IL-6282246)             By: /s/ Jacqueline J. Herring
SMITH | VON SCHLEICHER + ASSOCIATES                Attorney for Removing Party/Defendant,
180 North LaSalle St. Suite 3130                   Minnesota Life Insurance Company
Chicago, Illinois 60601
P: 312.541.0300 | F: 312.541.0933
jackie.herring@svs-law.com




                                                  4
USDC IN/ND case 3:20-cv-00244-DRL-MGG document 1 filed 03/18/20 page 5 of 5


                                 CERTIFICATE OF SERVICE

I hereby certify that on March 18, 2020, I electronically filed the foregoing with the Clerk of the
above Court using the CM/ECF system. I further certify that a paper copy of the electronically
filed document was served on the attorneys addressed below via U.S. Mail, postage pre-paid at
180 North LaSalle Street, Chicago, Illinois.

Patrick B. McEuen
McEuen Law Office
6382 Central Avenue
Portage, Indiana 46368
patrick@mceuenlaw.com


                                                     /s/ Jacqueline J. Herring
                                                     SMITH | VON SCHLEICHER + ASSOCIATES
                                                     180 North LaSalle St. Suite 3130
                                                     Chicago, Illinois 60601
                                                     P 312.541.0300 | F 312.541.0933
                                                     jackie.herring@svs-law.com
                                                     Illinois Bar No. 6282246




                                                 5
